                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF UTAH, CENTRAL DIVISION


    ALEX DAYTON,
                                                   MEMORANDUM DECISION AND
                Plaintiff,                        ORDER GRANTING DEFENDANT’S
                                                  MOTION TO DISMISS (ECF NO. 3)
    v.
                                                      Case No. 2:18-cv-00355-EJF
    KAREN HIGDON,
                                                    Magistrate Judge Evelyn J. Furse
                Defendant.



         Defendant Karen Higdon moves the Court 1 to dismiss Plaintiff Alex Dayton’s

Complaint (ECF No. 2-1) pursuant to Rule 12(b)(2) of the Federal Rules of Civil

Procedure for lack of personal jurisdiction. (Def.’s Mot. to Dismiss (“Mot.”), ECF No. 3.)

Ms. Higdon argues she lacks sufficient contact with Utah for the Court to exercise

personal jurisdiction over her. (Id. at 3–8.) Mr. Dayton brings claims against Ms.

Higdon for breach of contract, unjust enrichment, and conversion and civil conspiracy to

commit conversion. (Compl. ¶¶ 21–40, ECF No. 2-1.) He contends Ms. Higdon

voluntarily and purposefully directed her activities at him when she “reached out to

submit a proposal for services”, and she knew or should have known that he resided in

Utah. (Mem. in Opp’n to Def.’s Mot. to Dismiss (“Opp’n”) 2-3, 5, ECF No. 16.)

Additionally, after Mr. Dayton accepted Ms. Higdon’s proposal, Mr. Dayton contends

Ms. Higdon performed services for him on a “sustained” basis for approximately twenty-

six months. (Id. at 2.)


1On May 17, 2018, the parties consented to the exercise of jurisdiction by the
undersigned Magistrate Judge under 28 U.S.C. § 636(c). (ECF No. 15.)

                                             1
       Having considered the parties’ briefing, supporting affidavits, oral argument, and

the law, the Court GRANTS Ms. Higdon’s Motion to Dismiss because Mr. Dayton failed

to make a prima facie showing that Ms. Higdon had sufficient minimum contacts with

the State of Utah to exercise jurisdiction.

                                 I.     LEGAL STANDARD

       “ ‘To obtain personal jurisdiction over a nonresident defendant in a diversity

action, a plaintiff must show that jurisdiction is legitimate under the laws of the forum

state and that the exercise of jurisdiction does not offend the due process clause of the

Fourteenth Amendment.’ ” Soma Med. Int’l v. Standard Chartered Bank, 196 F.3d

1292, 1295 (10th Cir.1999) (quoting Far W. Capital, Inc. v. Towne, 46 F.3d 1071, 1074

(10th Cir. 1995)). “This is because a federal district court’s authority to assert personal

jurisdiction in most cases is linked to service of process on a defendant ‘who is subject

to the jurisdiction of a court of general jurisdiction in the state where the district court is

located.’ ” Walden v. Fiore, 571 U.S. 277, 283, (2014) (quoting Fed. R. Civ. P.

4(k)(1)(A)).

       Under Utah’s long-arm statute, transacting business within or contracting to

supply services in the state subjects a person to jurisdiction within the state. Utah Code

Ann. § 78B-3-205(1)-(2). Utah further confers the maximum jurisdiction “to the fullest

extent permitted by the due process clause of the Fourteenth Amendment to the United

States Constitution.” Utah Code. Ann. § 78B-3-201(3). Therefore, the Court must

determine whether exercising personal jurisdiction over Ms. Higdon “comports with the

limits imposed by federal due process.” Walden, 571 U.S. at 283 (quoting Daimler AG

v. Bauman, 571 U.S. 117, 125 (2014)).



                                               2
         The Due Process Clause permits assertion of personal jurisdiction only when the

defendant has sufficient “ ‘minimum contacts’ ” with the state, so that the exercise of

jurisdiction would “not offend ‘traditional notions of fair play and substantial justice.’ ”

Helicopteros Nacionales v. Hall, 466 U.S. 408, 414 (1984) (quoting Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945)). “The Due Process Clause protects an

individual's liberty interest in not being subject to the binding judgments of a forum with

which he has established no meaningful ‘contacts, ties, or relations.’ ” Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 471–72 (1985) (quoting Int’l Shoe, 326 U.S. at 319).

A court can satisfy the “minimum contacts” standard either through specific or general

jurisdiction. OMI Holdings, Inc. v. Royal Ins. Co., 149 F.3d 1086, 1090-91 (10th Cir.

1998).

         In this case, Mr. Dayton conceded at oral argument that the Court could not

maintain general jurisdiction over Ms. Higdon. Accordingly, the Court reviews Ms.

Higdon’s contacts with Utah to determine whether it can exercise specific jurisdiction

over Ms. Higdon and whether that exercise offends due process. See id.,149 F.3d at

1091. A court may assert specific jurisdiction over a defendant where “the defendant

has ‘purposefully directed’ his activities at residents of the forum, …, and the litigation

results from alleged injuries that ‘arise out of or relate to’ those activities.” Burger King,

471 U.S. at 472 (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 &

Helicopteros, 466 U.S. at 414).

         The specific jurisdiction inquiry has two stages. First, the court determines

“whether the defendant has such minimum contacts with the forum state ‘that he should

reasonably anticipate being haled into court there.’ ” OMI Holdings,149 F.3d at 1091



                                               3
(quoting World–Wide Volkswagen v. Woodson, 444 U.S. 286, 297 (1979)). The test to

determine whether the defendant has established such minimum contacts has two

subparts. First, the court considers whether the defendant “ ‘purposefully directed’ his

activities at residents of the forum.” Burger King, 471 U.S. at 472 (quoting Keeton, 465

U.S. at 774). Next, the court considers “whether the plaintiff's claim arises out of or

results from ‘actions by the defendant himself that create a substantial connection with

the forum state.’ ” OMI Holdings, 149 F.3d at 1091 (emphasis in original) (quoting Asahi

Metal Indus. Co. v. Super. Ct., 480 U.S. 102, 109 (1987)).

       If the defendant’s actions meet the specific jurisdiction test, the court moves on to

consider “whether the exercise of personal jurisdiction over the defendant offends

“traditional notions of fair play and substantial justice.’ ” OMI Holdings, 149 F.3d at

1091 (quoting Asahi, 480 U.S. at 113). The Tenth Circuit cites approvingly

Ticketmaster-New York, Inc. v. Alioto, which describes the interplay between the two

stages of the personal jurisdiction analysis:

       We think ... that the reasonableness prong of the due process inquiry
       evokes a sliding scale: the weaker the plaintiff's showing on [minimum
       contacts], the less a defendant need show in terms of unreasonableness to
       defeat jurisdiction. The reverse is equally true: an especially strong
       showing of reasonableness may serve to fortify a borderline showing of
       [minimum contacts].

OMI Holdings, 149 F.3d at 1092 (alterations in original) (quoting Ticketmaster–New

York, Inc. v. Alioto, 26 F.3d 201, 210 (1st Cir. 1994)).

                            II.    FACTUAL BACKGROUND

       “ ‘The plaintiff bears the burden of establishing personal jurisdiction over the

defendant. Prior to trial, however, when a motion to dismiss for lack of jurisdiction is

decided on the basis of affidavits and other written materials, the plaintiff need only


                                                4
make a prima facie showing.’ ” Ten Mile Indus. Park v. W. Plains Serv. Corp., 810 F.2d

1518, 1524 (10th Cir. 1987) (quoting Behagen v. Amateur Basketball Ass'n, 744 F.2d

731, 733 (10th Cir. 1984)). “ ‘The plaintiff may make this prime facie showing by

demonstrating, via affidavit or other written materials, facts that if true would support

jurisdiction over the defendant.’ ” AST Sports Sci., Inc. v. CLF Distrib. Ltd., 514 F.3d

1054, 1057 (10th Cir. 2008) (quoting OMI Holdings, 149 F.3d at 1091). “ ‘The

allegations in the complaint must be taken as true to the extent they are uncontroverted

by the defendant’s affidavits. If the parties present conflicting affidavits, all factual

disputes are resolved in the plaintiff’s favor, and the plaintiff’s prima facie showing is

sufficient notwithstanding the contrary presentation by the moving party.’ ” Kennedy v.

Freeman, 919 F.2d 126, 128 (10th Cir. 1990) (quoting Behagen, 744 F.2d at 733).

However, the plaintiff must come forward with “competent proof of the supporting facts.”

Pytlik v. Prof’l Res., Ltd., 887 F.2d 1371, 1376 (10th Cir. 1989) (citing Becker v. Angle,

165 F.2d 140, 141 (10th Cir. 1947)).

       Taking the unchallenged allegations of the Complaint as true, the prima facie

personal jurisdiction facts are as follows. Plaintiff Alex Dayton maintains citizenship in

Utah (Compl. ¶ 1, ECF No. 2-1), while Defendant Karen Higdon maintains citizenship in

Arkansas (Aff. of Karen Higdon (“Higdon Aff.”) ¶ 8, Ex. B., ECF No. 13–1). This action

arises from an alleged breach of a service agreement relating to the sale of unspecified

goods within an e-commerce store. (See generally Compl., ECF No. 2-1; Aff. of Alex

Dayton, in Supp. of Pl.’s Mem. in Opp’n to Def.’s Mot. to Dismiss (“Dayton Aff.”) ¶ 15,

ECF No. 16 at 10.)




                                               5
      In response to the Motion to Dismiss, Mr. Dayton puts forth the following facts

through affidavit and attachment, which the Court takes as true, even if contradicted by

Ms. Higdon. “[T]he creation of the [a]greement commenced with a job posting that [Mr.

Dayton] listed on the online outsourcing and contractor platform, Upwork.com.” (Id. at ¶

3.) The job posting identified the poster as morebetta.com and listed under “About the

Client” review ratings, the number of job postings, money spent, the hourly rate, and

other information including:

      United States
      Salt Lake City 09:07 A.M.

(Dayton Aff., Attach. 1 (“Job Posting”), ECF No. 16 at 13.) Ms. Higdon submitted a

proposal to perform work in response to that job posting. (Dayton Aff., Attach. 2

(“Response to Job Posting”), ECF No. 16 at 16.)

      Ms. Higdon performed services “in connection with the Upwork proposal and in

connection with additional ancillary agreements reached informally by and between

[Ms.] Higdon and [Mr. Dayton] 2, on an ongoing basis.” (Dayton Aff. ¶ 9, ECF No. 16 at

10.) Ms. Higdon “regularly reported the services she performed for me in connection

with all of the agreements.” (Id. at ¶ 10.) Mr. Dayton paid Ms. Higdon for her “Upwork

and other contractual services … from [his] Utah bank accounts.” (Id. at ¶ 14.) The

parties maintained this format for working with each other “on an ongoing basis from

November 2014 until … February 2017.” (Dayton Aff. ¶ 9, ECF No. 16 at 10.)

      Ms. Higdon puts forth the following uncontradicted facts in her affidavit. Ms.

Higdon did not sign any service agreement. (Higdon Aff. ¶¶ 5, 9, 13, Ex. B., ECF No.


2
 Nowhere in the Complaint or Opposition to the Motion or in his Affidavit does Mr.
Dayton explain his relationship to morebetta.com.

                                            6
13-1.) Ms. Higdon does not have a physical business or physical residence in Utah,

does not have any physical property or inventory in Utah, and does not “attempt to

advertise in Utah in any form.” (Id. at ¶¶ 3–4, 7, 10.) Ms. Higdon has not been to Utah,

and she works alone, lacking “agents, partners, or employees who are residents or

otherwise have contact with the state of Utah.” (Id. at ¶¶ 6, 12.) Additionally, she did

not cause the bank accounts from which she was paid to be opened nor did she give

permission for anyone to open the accounts. (Id. at ¶ 11.)

                     III.   SPECIFIC PERSONAL JURISDICTION

       Mr. Dayton argues specific jurisdiction exists over Ms. Higdon because she

“specifically and particularly directed … her proposal for services” to him, “entered into a

series of agreements” with him, and provided “ongoing services over a course of at

least twenty-six months.” (Opp’n 2, ECF No. 16.) Additionally, he contends Ms. Higdon

“undertook the affirmative step of directing a proposal for services to a client who she

knew or should have known to be a Utah client.” (Id. at 3.)

       Ms. Higdon asserts she lacks minimum contacts with Utah. (Mot. 5–6, ECF No.

3.) She further contends she has never been to Utah and does not maintain a

residence or a business operation license in the state. (Id. at 6; Higdon Aff. ¶ 6, ECF

No. 13-1.) Additionally, she states she never entered into an agreement in Utah that

invokes Utah law, and she does not advertise or maintain any operations in the state.

(Mot. 6, ECF No. 3.) She further argues the Complaint fails to establish personal

jurisdiction over her because Mr. Dayton only alleges actions taken against him and

does not allege actions directed to the state of Utah. (Id. at 6–8; Def.’s Reply Mem. in

Supp. of Mot. to Dismiss (“Reply”) 7, ECF No. 17.) Additionally, Ms. Higdon contends


                                             7
Mr. Dayton fails to provide competent proof to establish Utah as the proper jurisdiction

for the action. (Reply 9–10, ECF No. 17.) The Court finds Mr. Dayton fails to provide

prima facie evidence of this Court’s personal jurisdiction over Ms. Higdon.

       “The plaintiff has the duty to support jurisdictional allegations in a complaint by

competent proof of the supporting facts if the jurisdictional allegations are challenged by

an appropriate pleading.” Pytlik, 887 F.2d at 1376 (citing Becker, 165 F.2d at 141). As

noted above, the Court must accept Mr. Dayton’s allegations that he entered into

multiple informal contracts with Ms. Higdon growing out of the mobetta.com contract as

true. Kennedy, 919 F.2d at 128. However, the existence of the service agreement

alone “does not subject a nonresident defendant to the jurisdiction of the subject forum.”

AST Sports, 514 F.3d at 1059 (citing Benton v. Cameco Corp., 375 F.3d 1070, 1077

(10th Cir. 2004) (citing Burger King, 471 U.S. at 473)).

       Mr. Dayton fails to provide competent factual support to show Ms. Higdon had

sufficient meaningful contacts with Utah. For example, the Complaint and the affidavit

remain silent as to where Ms. Hidgon performed her alleged services. (See Compl.,

ECF No. 2-1; Dayton Aff., ECF No. 16 at 9–10.) Mr. Dayton states Ms. Higdon

“regularly reported the services she performed for me in connection with all of the

agreements,” (Dayton Aff. ¶ 10, ECF No. 16), but “[i]t is well-established that phone

calls and letters are not necessarily sufficient in themselves to establish minimum

contacts.” Far. W. Capital, Inc. v. Towne, 46 F.3d 1071, 1076 (10th Cir. 1995) (citing

Cont'l Am. Corp. v. Camera Controls Corp., 692 F.2d 1309, 1314 (10th Cir. 1982)

(quotation omitted)). Mr. Dayton never alleges he told Ms. Higdon he was in Utah, and

the mobetta.com posting does not put anyone on notice about the citizenship of the



                                             8
purported client, mobetta.com. Indeed, one of the touted benefits of the on-line

economy is the ability to connect people without regard to geographical location. One

cannot say that a contract entered and work performed without regard to geography

reflects purposeful availment of the benefits of the forum.

       Certainly, the case arises out the alleged contract. However, the allegations fail

to put forth prima facie evidence of purposeful direction by Ms. Higdon. To the extent

the allegations show any purposeful availment, those actions appear so minimal so as

to make an exercise of jurisdiction unreasonable.

       Therefore, the Court concludes Mr. Dayton fails to make a prima facie showing of

this Court’s personal jurisdiction over Ms. Higdon. Accordingly, the Court GRANTS Ms.

Higdon’s Motion to Dismiss pursuant to Rule 12(b)(2) for lack of personal jurisdiction.



                                     CONCLUSION

       For the reasons discussed above, the Court GRANTS Ms. Higdon’s Motion to

Dismiss for Lack of Personal Jurisdiction.



       DATED this 28th day of March, 2019.


                                          BY THE COURT:


                                          _____________________________
                                          Evelyn J. Furse
                                          United States Magistrate Judge




                                             9
